MEMORANDUM **
Jose Milanes-Sanchez appeals from the district court’s order upon limited remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc), concluding that it would not have imposed a materially different sentence had it known that the United States Sentencing Guidelines were advisory. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Milanes-Sanchez contends that the district court erred by not holding a resentencing hearing following this Court’s remand pursuant to Ameline. Because the district court determined that it would not have imposed a materially different sentence had it known that the Sentencing Guidelines were advisory, Milanes-Sanchez is not entitled to a resentencing hearing. See United States v. Combs, 470 F.3d 1294, 1296-97 (9th Cir.2006); Ameline, 409 F.3d at 1085. Therefore, we conclude that the district court did not err.
Moreover, the record indicates that the district court understood its discretion to impose a sentence outside of the Guidelines and did not treat the Guidelines range as a presumptive sentence. See Combs, 470 F.3d at 1297.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.